Case 19-01225-KCF Doc 1-2 Filed 04/27/19 Entered 04/27/19 15:47:35   Desc
                Exhibit B - Responsive Pleading Page 1 of 11
Case 19-01225-KCF Doc 1-2 Filed 04/27/19 Entered 04/27/19 15:47:35   Desc
                Exhibit B - Responsive Pleading Page 2 of 11
Case 19-01225-KCF Doc 1-2 Filed 04/27/19 Entered 04/27/19 15:47:35   Desc
                Exhibit B - Responsive Pleading Page 3 of 11
Case 19-01225-KCF Doc 1-2 Filed 04/27/19 Entered 04/27/19 15:47:35   Desc
                Exhibit B - Responsive Pleading Page 4 of 11
Case 19-01225-KCF Doc 1-2 Filed 04/27/19 Entered 04/27/19 15:47:35   Desc
                Exhibit B - Responsive Pleading Page 5 of 11
Case 19-01225-KCF Doc 1-2 Filed 04/27/19 Entered 04/27/19 15:47:35   Desc
                Exhibit B - Responsive Pleading Page 6 of 11
Case 19-01225-KCF Doc 1-2 Filed 04/27/19 Entered 04/27/19 15:47:35   Desc
                Exhibit B - Responsive Pleading Page 7 of 11
Case 19-01225-KCF Doc 1-2 Filed 04/27/19 Entered 04/27/19 15:47:35   Desc
                Exhibit B - Responsive Pleading Page 8 of 11
Case 19-01225-KCF Doc 1-2 Filed 04/27/19 Entered 04/27/19 15:47:35   Desc
                Exhibit B - Responsive Pleading Page 9 of 11
Case 19-01225-KCF Doc 1-2 Filed 04/27/19 Entered 04/27/19 15:47:35   Desc
               Exhibit B - Responsive Pleading Page 10 of 11
Case 19-01225-KCF Doc 1-2 Filed 04/27/19 Entered 04/27/19 15:47:35   Desc
               Exhibit B - Responsive Pleading Page 11 of 11
